Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered. The terminal disclaimer filed by the applicant on July 20, 2022 is acknowledged herein.
Status of Claims
2.	Claims 1, 2, 5 and 9-12 are currently under examination wherein all the claims  have been amended in applicant’s amendment filed on July 20, 2022. Claim 8 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
3.	The previous rejections of claims 1, 2, 5 and 8-12 under 35 U.S.C. 103 as stated in the Office action dated May 25, 2022 have been withdrawn in light of applicant’s amendment filed on July 20, 2022. The previous rejections of claims 1, 2, 5 and 8-12 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated May 25, 2022 have been withdrawn in light of the terminal disclaimer approved on July 20, 2022. New grounds of rejection have been established as follows.
Election by Original Presentation
4.	Newly submitted amended claims 1, 2, 5 and 9-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new and original Inventions are related as process of use and product used.  The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced by a materially different product such as a flux that does not include any oxides or nitrides or borides or nitrides or carbonates.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the process limitations in claim 1 as amended are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US Pub. 2015/0132173 A1) in view of Mills (US Pub. 2019/0372449 A1).
With respect to claims 1, 2, 5 and 9-12, Bruck et al. (‘173 A1) discloses a powdered flux consisting of by weight 20-90% metal oxides including SiO2, TiO2, VO, MoO3, ZrO2 and Al2O3 (e.g. about 4-20% SiO2, about 4-20% TiO2, about 3-15% VO, about 3-10% MoO3, about 3-15% ZrO2 and about 3-10% Al2O3); 1-30% metal carbonates including MnCO3 and NiCO3 (e.g. about 1-10% of MnCO3 and NiCO3 respectively); and an alcohol (e.g. methanol) wherein the particle size of the powdered flux is 20-100 µm (abstract and paragraphs [0058], [0073]-[0078], [0083], [0084], [0096]-[0101] and [0109]). The content ranges of the oxides and carbonates and the particle size range of the powdered flux disclosed by Bruck et al. (‘173 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Bruck et al. (‘173 A1) with an expectation of success because Bruck et al. (‘173 A1) discloses the same utility over the entire disclosed ranges. The recitation in the preamble has not been given patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hiram, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropp v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Bruck et al. (‘173 A1) does not specify including ZrB2 and AlN in the flux as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the ZrO2 and Al2O3 disclosed by Bruck et al. (‘173 A1) with the claimed ZrB2 and AlN respectively in the powdered flux of Bruck et al. (‘173 A1) with an expectation of success, because these ceramics are functionally equivalent as disclosed by Mills (‘449 A1) (paragraphs [0773] and [0902]). See MPEP 2144.06.
Response to Arguments
6.	The applicant’s arguments filed on July 20, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Bruck et al. (‘173 A1) in view of Mills (‘449 A1) does not disclose the claimed TIG welding process, the material to be welded (SDSS) and the importance to pair the SDSS and the claimed flux for the TIG welding process to achieve a weld D/W ratio of more than or equal to 0.8. In response, see the new grounds of rejection above. The examiner notes that the applicant’s arguments are not commensurate in scope with the original product claims. There is no limitation of the D/W ratio recited in the instant claims at all. The limitations of the TIG welding and SDSS are in the preamble of the original claims; and the structural limitations of the flux are able to stand alone. The rejection is proper as long as all the limitations of the flux in the instant claims are met by Bruck et al. (‘173 A1) in view of Mills (‘449 A1) as discussed above.
Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/31/2022